DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 27 October 2021 containing amendments to the claims and remarks.
Claims 1-13 and 51-55 are pending.
The previous rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.
Claims 1-13 and 51-55 are allowed.

Information Disclosure Statement
The Information Disclosure Statement filed 27 October 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the two references listed under the heading “Other Documents” could not be found in the file.  It has been placed in the application file, but the noted references have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 1-13 and 51-55 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771